Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/30/2020. Claims 1-20 are presently pending and presented for examination.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
	The specification is objected to under 37 CFR 1.73. The specification does not contain a summary of the invention. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input layer that includes an input node” in claim 11, “an output layer that includes an output node” in claim 11, “at least one hidden layer disposed between the input layer and the output layer, and that includes a hidden node” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “when a moving speed of a user leaving one of the at least one service space is less than a critical speed or the user roams around the one service space” in lines 1-3. The term “critical speed” is not defined by the claim language, the specification does not provide a standard for the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim lacks written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of users" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of users in claim 1. This makes the claim indefinite, as it is unclear which number of users the claim is referring. Likewise, claims 1-12, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 11 recites the limitation “the nodes and biases of the nodes” in lines 9 and 10. There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear what combination of the input node, the output node, or the hidden node this claim is referring to, or if it means all three. This renders the claim indefinite. 
Claim 17 recites the limitation "the number of the at least another robot" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of a number of a robot in claim 17, or in any of the claims from which claim 17 depends; there is only the number of first users mentioned in claim 16. There is also no prior mention of an at least another robot in claim 17. This makes the claim indefinite, as it is unclear if this is referring to a number assigned to the robots, or the number of first users. The examiner interprets this claim to be referring to the number of first users.
Claim 18 recites the limitation "the number of users" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of users in claim 18. This makes the claim indefinite, as it is unclear which number of users the claim is referring. Likewise, claims 19-20, which depend from claim 18, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 10, 13-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”).
	Regarding Claim 1. Komatsuzaki teaches a robot management server comprising: a memory to store instructions (Komatsuzaki teaches a robot control system which includes a control server comprising a memory and a storage device, where the storage device stores a control program for controlling the control server [Column 3, lines 65-67, Column 4, lines 1-16, FIG. 4]);
	and a processor configured to execute the instructions to perform operations for: estimating the number of users located in each corresponding region of a plurality of spaces included in a place and information regarding the users' moving, by analyzing information of the place in a first time interval on a past date (Komatsuzaki teaches that the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit of the server refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]. This means the analysis involves information from a past date and time, and this information could include images from the robot cameras, or the environmental sensors),
	estimating, for each of the spaces, the number of first users believed to want to receive a service from a robot, based on the estimated information regarding the users' moving (Komatsuzaki teaches an “estimates robot use amount calculating unit” as part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]),
	and setting an initial position of the robot in a first time interval on a current date, based on the estimated number of first users for each of the spaces (Komatsuzaki teaches that, in step S712 of FIG. 7, the robot position specifying process begins with dividing the total workplace into small regions, gets a center coordinate for the total area, and the position coordinates of each robot [Column 9, lines 23-30]),
	wherein the information regarding the users' moving includes at least one of information regarding whether or not the users enter or leave the spaces and information regarding the users' moving pattern in the regions of the spaces (The information the Komatsuzaki reference shows in FIG. 8 includes time spent in zones for desk work and experimental work [FIG. 8]. A method of dividing the workplace into small regions, especially in one where multiple rooms are provided on one floor, is to have every room be a small region, and in a case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns, can detect when persons are deviating from that scheduled pattern, and detect when persons are moving in and out of regions of the space.).
	Komatsuzaki does not expressly teach:
	The processor analyzes at least one image to estimate the number of users located in each corresponding region.
	However, Komatsuzaki does teach:
	Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly, and can detect the users’ behavior, state of body, and changes in state of body [Column 2, lines 43-55]. Additionally, Komatsuzaki also teaches that the environmental sensors acquires area information of the small region. The area information includes the number of persons existing in the small region [Column 4, lines 45-52], and may include information provided by images acquired by the robots themselves, or the environmental sensors. Komatsuzaki does not disclose what kind of sensors the environmental sensors are, but it would be obvious to include a camera, such as a security camera, or other image capturing device, among the environmental sensors since Komatsuzaki is already using image capturing devices on the robots to determine user information. Alternatively, using the camera information form the robots that is communicated to the server to assist in determining the number of users located in each small region would be obvious as it would allow the robot cameras to acquire images if the environmental sensors’ blind spots.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with the processor analyzes at least one image to estimate the number of users located in each corresponding region so as to allow the server to use the images captured by the cameras on the robots to improve the accuracy of the estimate of the number of persons in each region.
	Regarding Claim 2. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	further comprising a communication unit configured to receive, from an external device, the at least one image in the first time interval on the past date, and to transmit, to the robot, information regarding the set initial position of the robot (Komatsuzaki teaches that the robots include a communication interface with which the robot performs communication with the control server or other robots [Column 2, lines 43-55]. The robot also contains a camera that photographs the facial expression, behavior, state of the body of the user, and stores those in the robot’s memory [Column 2, lines 56-58], which is transferred to the server, and the images captured can determine changes in a person’s face or expression, which means that the robot is capturing and transferring images at different intervals, including the first time interval [Column 3, lines 17-30]. The same communication interface also transmits the disposition information to each robot [Column 5, lines 18-24] as previously described regarding claim 1).
	Regarding Claim 6. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein the plurality of spaces comprise at least one service space in which the service is provided,
	wherein the at least one service space includes at least one of: a first service space defined a space in which a users' intent to use the service provided therein is clear;
	and a second service space in which the users' intent to use the service provided therein is not clear (Komatsuzaki teaches that one way of dividing an area into regions can be by dividing an entire floor into rooms, every one of the rooms might be a small region [Column 5, lines 56-62]. Each person registers schedule data in a workplace which is stored in a schedule database which saves the schedule data for each person in the workplace [Column 2, lines 18-21, and Column 5, lines 32-34]. A schedule conversion table defines a corresponding relationship between a schedule that is specified from data registered in the schedule database by a person existing in the workplace and a schedule parameter [FIG. 8, number 413B, Column 7, lines 26-53]. The conversion table is configured to a large item conversion table and a detailed item conversion table, and the items that can be included in the large item conversion table include “desk work,” “meeting,” and “no schedule.” For the first of those three items, the user’s intent to use the service is clear, while purpose for entering a region with “no schedule” is not clear).
	Regarding Claim 7. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein the processor estimates a user leaving the first service space as a first user of the first service space, and estimates a user entering or leaving the second service space as a first user of the second service space (Komatsuzaki teaches that, in step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	Regarding Claim 8. Komatsuzaki teaches the robot management server of claim 7.
	Komatsuzaki also teaches:
	wherein, when a moving speed of a user leaving one of the at least one service space is less than a critical speed or the user roams around the one service space, the processor estimates the user as a first user of the one service space (Komatsuzaki teaches that the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	Regarding Claim 10. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein, when a moving speed of a user in a region of one of the spaces is less than a predetermined critical speed or the user roams around one of the spaces, the processor estimates the user as a first user of the one of the spaces (Komatsuzaki teaches that the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	
	Regarding Claim 13. Komatsuzaki teaches a robot comprising:
	a sensing unit configured to sense information related to a number of users located in a plurality of spaces at a time point earlier than a first time interval; 
	a memory configured to store instructions (Komatsuzaki teaches a robot with a camera and a microphone to capture information about persons in a workplace [Column 2, lines 33-42]. This information includes both images and voice recordings is stored in a memory, and the information regarding feelings of frustration, images of facial expressions, or other data detected by the microphone or camera is used to adjust the voice output from the robot speakers after noting the user information by a dialogue controller, which generates a message at a time interval after receiving image and voice information [Column 3, lines 12-53]).
	Komatsuzaki does not teach:
	A robot comprising a processor configured to execute the instructions to perform operations for: 
	estimating the number of users located in each corresponding region of the plurality of spaces and information regarding the users' moving, based on the sensed information relating to the number of users,
	estimating, for each of the spaces, the number of first users believed to want to receive a service from a robot, based on the estimated information regarding the users' moving,
	and setting an initial position of the robot in the first time interval, based on the estimated number of first users for each of the spaces,
	wherein the information regarding the users' moving includes at least one of information regarding whether or not the users enter or leave the spaces and information regarding the users' moving pattern in the regions of the spaces.
	However, Komatsuzaki does teach a server comprising a processor configured to execute the instructions to perform operations for:
	 estimating the number of users located in each corresponding region of the plurality of spaces and information regarding the users' moving, based on the sensed information relating to the number of users (Komatsuzaki teaches a CPU, which has a memory storage device of its own that stores information transmitted from the environmental sensors, and this information includes data about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot transmitted to the robot, and the like [Column 4, lines 6-13]. The environmental sensors are disposed on a ceiling, wall, or similar, and is connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]).
	estimating, for each of the spaces, the number of first users believed to want to receive a service from a robot, based on the estimated information regarding the users' moving (Kmatsuzaki also teaches an “estimates robot use amount calculating unit” as part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55], which means the server processor can). 
	and setting an initial position of the robot in the first time interval, based on the estimated number of first users for each of the spaces, wherein the information regarding the users' moving includes at least one of information regarding whether or not the users enter or leave the spaces and information regarding the users' moving pattern in the regions of the spaces (Komatsuzaki also teaches that, in step S712 of FIG. 7, the robot position specifying process begins with dividing the total workplace into small regions, gets a center coordinate for the total area, and the position coordinates of each robot [Column 9, lines 23-30], and the information the reference shows in FIG. 8 includes time spent in zones for desk work and experimental work [FIG. 8]. A method of dividing the workplace into small regions, especially in one where multiple rooms are provided on one floor, is to have every room be a small region, and in a case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns, can detect when persons are deviating from that scheduled pattern, and detect when persons are moving in and out of regions of the space), .
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki such that the robot’s processor could perform the functions listed above instead of the server processor so as to free up processing power from the server and allow each individual robot to perform the functions more quickly due to less traffic between the robots and the server.
	Regarding Claim 14. Komatsuzaki teaches the robot of claim 13.
	Komatsuzaki also teaches:
	wherein the sensing unit includes an image sensor(Komatsuzaki teaches that the robot includes a camera, which can capture images of a facial expression, behavior, and state of body of the user [Column 2, lines 39-58]).
	Komatsuzaki does not teach: 
	The robot processor estimates the information regarding the users’ moving by analyzing image information obtained by the image sensor.
	However, Komatsuzaki does teach that the robot camera captures images related to the behavior and state of body of the user, even though the behavior does not expressly include movement behavior. Komatsuzaki also teaches that the the CPU of the server estimates the users’ moving by analyzing at least one image of the place in a first time interval on a past date as described regarding Claim 13. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki so that the robot processor estimates the information regarding the users’ moving by analyzing image information obtained by the image sensor so as to reduce traffic between the robots and the server.
	Regarding Claim 18. Komatsuzaki teaches a method of setting an initial position of a robot, performed by a processor, the method comprising: 
	estimating the number of users located in each corresponding region of a plurality of spaces included in a place and information regarding the users' moving, by analyzing information of the place in a first time interval on a past date (Komatsuzaki teaches a control server including a CPU which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. The environmental sensors are disposed on a ceiling, wall, or similar, and is connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]), 
	estimating, for each of the spaces, the number of first users believed to want to receive a service from a robot, based on the estimated information regarding the users' moving (Komatsuzaki teaches an “estimates robot use amount calculating unit” as part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]), 
	and setting an initial position of the robot in a first time interval on a current date, based on the estimated number of first users in each of the spaces (Komatsuzaki teaches that, in step S712 of FIG. 7, the robot position specifying process begins with dividing the total workplace into small regions, gets a center coordinate for the total area, and the position coordinates of each robot [Column 9, lines 23-30]),
	wherein the information regarding the users' moving includes at least one of information regarding whether or not the users enter or leave the spaces and information regarding the users' moving pattern in the regions of the spaces (The information the Komatsuzaki reference shows in FIG. 8 includes time spent in zones for desk work and experimental work [FIG. 8]. A method of dividing the workplace into small regions, especially in one where multiple rooms are provided on one floor, is to have every room be a small region, and in a case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns, can detect when persons are deviating from that scheduled pattern, and detect when persons are moving in and out of regions of the space).
	Komatsuzaki does not expressly teach:
	The processor analyzes at least one image to estimate the number of users located in each corresponding region.
	However, Komatsuzaki does teach:
	Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly, and can detect the users’ behavior, state of body, and changes in state of body [Column 2, lines 43-55]. Additionally, Komatsuzaki also teaches that the environmental sensor acquires area information of the small region. The area information includes the number of persons existing in the small region [Column 4, lines 45-52], and may include information provided by images acquired by the robots themselves, or the environmental sensors. Komatsuzaki does not disclose what kind of sensors the environmental sensors are, but it would be obvious to include a camera, such as a security camera, or other image capturing device, among the environmental sensors since Komatsuzaki is already using image capturing devices on the robots to determine user information. Alternatively, using the camera information form the robots that is communicated to the server to assist in determining the number of users located in each small region would be obvious as it would allow the robot cameras to acquire images if the environmental sensors’ blind spots.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with the processor analyzes at least one image to estimate the number of users located in each corresponding region so as to allow the server to use the images captured by the cameras on the robots to improve the accuracy of the estimate of the number of persons in each region.
	Regarding Claim 19. Komatsuzaki teaches the robot of claim 18.
	Komatsuzaki also teaches:
	receiving, at the robot, information regarding the set initial position (Komatsuzaki teaches that the robot movement controller moves the robot from the robot’s current position to a target disposition position based on disposition position information of each robot received from the control server and information of the current position specified by the current position detecting device. [Column 3, lines 54-63]).

Claims 3-5, 15, 16,and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) as applied to claims 1 and 13 above, and further in view of T P et al. US 20150250372 A1 (“T P”).
	Regarding Claim 3. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	a plurality of robots (Komatsuzaki teaches a system for controlling a plurality of robots [Claim 1]).
	Komatsuzaki does not teach:
	wherein a plurality of robot standby positions are set in advance for each separate one of the spaces,
	and the processor sets one of the robot standby positions as the initial position of the robot.
	However, T P teaches:
	wherein a robot standby position is set in advance for one of the spaces,
	and the processor sets one of the robot standby positions as the initial position of the robot (T P teaches a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. T P also teaches that when the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein a plurality of robot standby positions are set in advance for each separate one of the spaces, and the processor sets one of the robot standby positions as the initial position of the robot as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Regarding Claim 4. Komatsuzaki in combination with T P teaches the robot management server of claim 3.
	Komatsuzaki also teaches: 
	wherein the processor selects a first space in which the estimated number of first users is largest from among the plurality of spaces (Komatsuzaki teaches that the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” which is calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]).
	Komatsuzaki does not teach:
	and sets the robot standby position of the first space as the initial position of the robot.
	However, T P teaches: 
	and sets the robot standby position of the first space as the initial position of the robot (T P teaches a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. T P also teaches that when the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with sets the robot standby position of the first space as the initial position of the robot as taught by T P so as to allow the server to direct robots to a standby position out that can also act as the initial position for the robots when not in use.
	Regarding Claim 5. Komatsuzaki in combination with T P teaches the robot management server of claim 3.
	Komatsuzaki also teaches:
	wherein, when there are a plurality of robots in the place and two or more of the spaces have the estimated number of first users being greater than or equal to a first threshold value (Komatsuzaki teaches that the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” which is calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6].),
	wherein a number of the robots, the initial position of which is set to one of the robot standby positions in the two or more of the spaces, is proportional to the number of first users in each of the two or more of the spaces (Komatsuzaki also teaches that a step in the robot position specifying process is when an estimated robot use amount in each small region is higher than a first threshold from the other small regions in which the estimated robot use amount in each small region is not higher than the first threshold, and if two or more small regions have an estimated robot use value that exceeds the first threshold, and those regions are not adjacent, the small region is determined as the disposition position of the robot [FIG. 11, S1103, Column 9, 66-67, Column 10, lines 1-6]).
	Komatsuzaki does not teach:
	the processor sets one of the robot standby positions of the two or more spaces as an initial position of each of the plurality of robots in the place,
	However, T P teaches: 
	the processor sets one of the robot standby positions of the two or more spaces as an initial position of a robot in the place (T P teaches a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. T P also teaches that when the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with the processor sets one of the robot standby positions of the two or more spaces as an initial position of each of the plurality of robots in the place as taught by T P so as to allow the server to direct robots to a standby position out that can also act as the initial position for the robots when not in use.
	Regarding Claim 15. Komatsuzaki teaches the method of claim 13.
	Komatsuzaki also teaches:
	a plurality of robots (Komatsuzaki teaches a system for controlling a plurality of robots [Claim 1]).
	Komatsuzaki does not teach:
	wherein a plurality of robot standby positions are set in advance for each separate one of the spaces, 
	and the processor sets one of the robot standby positions as the initial position of the robot.
	However, T P teaches:
	wherein a robot standby position is set in advance for one of the spaces, and the processor sets one of the robot standby positions as the initial position of the robot (T P teaches a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. T P also teaches that when the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein a robot standby position is set in advance for one of the spaces, and the processor sets one of the robot standby positions as the initial position of the robot as taught by T P so as to allow the server to direct robots to a standby position out that can also act as the initial position for the robots when not in use.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein a plurality of robot standby positions are set in advance for each separate one of the spaces, and the processor sets one of the robot standby positions as the initial position of the robot as taught by T P so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Regarding Claim 16. Komatsuzaki in combination with T P teaches the method of claim 15.
	Komatsuzaki also teaches:
	wherein the processor selects a first space in which the estimated number of first users is largest from among the plurality of spaces, and sets the robot standby position in the first space as the initial position of the robot (Komatsuzaki teaches that the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” which is calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]).
	Regarding Claim 20. Komatsuzaki teaches the method of claim 18.
	Komatsuzaki also teaches:
	wherein setting the initial position includes selecting a first space in which the estimated number of first users is largest from among the plurality of spaces (Komatsuzaki teaches that the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” which is calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]).
	Komatsuzaki does not teach:
	setting a robot standby position of the first space as the initial position of the robot.
	However, T P teaches:
	setting a robot standby position of the first space as the initial position of the robot (T P teaches a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. T P also teaches that when the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with setting a robot standby position of the first space as the initial position of the robot as taught by T P so as to allow the server to direct robots to a standby position out that can also act as the initial position for the robots when not in use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) as applied to claim 1 above, and further in view of Williams et al. US 20180361583 A1 (“Williams”).
	Regarding Claim 9. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	the processor estimates a user entering the entrance of the first space as a first user of the first non-service space (Komatsuzaki teaches that, in step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system of Komatsuzaki applies the steps of FIG. 7 to each small region).
	Komatsuzaki does not teach:
	wherein the plurality of spaces include at least one non-service space in which the service is not provided,
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place.
	However, Williams teaches:
	wherein the plurality of spaces include at least one non-service space in which the service is not provided (Williams teaches a robotic device for cleaning a service area that comprises a sensor to perform a scan to determine a boundary condition within the service area [Claims 1 and 3]. The boundary could be a wall, but it could also be the boundary between two different treatment surface area (such as a carpet and a tile floor) [paragraph 53]. Treatment at a boundary may require different operational constraints in order to not apply service over the boundary, and this forms a non-service area where service is not provided),
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place (Williams teaches that the robotic platform may provide a service planning facility by generating a service plan, which may utilize a map of the facility [paragraph 47]. This map can include characteristics such as the entrance and exit locations for the purpose of navigation through the service area. In FIG. 36, the robot is shown entering a service area labeled 140A. The non-service area is either directly connected to this entrance, or indirectly connected, depending on the layout of the service area and non-service areas. FIG. 1 shows how the floor plan can be divided up into two separate areas, along with a special treatment area [FIG. 1, numbers 140A and 140B, 144]. Whether the entrance is directly connected to the non-service area, or indirectly connected, it reads on the claim language.).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein the plurality of spaces include at least one non-service space in which the service is not provided, wherein the at least one non-service space includes a first non-service space connected to an entrance of the place so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) as applied to claim 1 above, and further in view of Barik et al. US 20180314936 A1 (“Barik”).
	Regarding Claim 11. Komatsuzaki teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein the processor estimates the number of first users in each of the spaces (Komatsuzaki teaches an estimated robot use amount calculating unit that involves calculating the estimated robot use amount for all of the small regions in a workplace [Column 5 lines 4-17]. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]),
	Komatsuzaki does not teach:
	an algorithm model of an artificial neural network, 
	wherein the algorithm model comprises: 
	an input layer that includes an input node; 
	an output layer that includes an output node; 
	and at least one hidden layer disposed between the input layer and the output layer, and that includes a hidden node 
	However, Barik teaches:
	an algorithm model of an artificial neural network (Barik teaches a machine learning system, which uses machine learning algorithms (e.g., neural networks) [paragraph 4]. describes a neural network with nodes that compute local weight updates [paragraph 191], and this is illustrated in FIGS. 7-8D. Barik also explains that the neural network can be an artificial neural network [217]), 
	wherein the algorithm model comprises: 
	an input layer that includes an input node; 
	an output layer that includes an output node; 
	and at least one hidden layer disposed between the input layer and the output layer, and that includes a hidden node (Barik explains that a simple type of neural network, called a feedforward network, includes an input layer, an output layer, and at least one hidden layer [paragraph 198]. The hidden layer transforms input received by the input layer into a representation that is useful for generating output in the output layer. The network nodes are fully connected via edges to the nodes in adjacent layers, but there are no edges between nodes within each layer. Data received at the nodes of an input layer of a feedforward network are propagated (i.e., “fed forward”) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (“weights”) respectively associated with each of the edges connecting the layers),
	wherein a weight of an edge connecting the nodes and biases of the nodes are updated by training the algorithm model (Barik teaches data parallelism, in which different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data. The results from the different nodes are then combined. While different approaches to data parallelism are possible, data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node. Exemplary approaches to combining data include parameter averaging and update based data parallelism. Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node [paragraph 237]. Parameter averaging uses a central parameter server that maintains the parameter data. Update based data parallelism is similar to parameter averaging except that instead of transferring parameters from the nodes to the parameter server, the updates to the model are transferred [paragraph 237]. This reads on updating the weight of an edge connecting the nodes and biases of the nodes by training the algorithm model).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with an algorithm model of an artificial neural network, wherein the algorithm model comprises: an input layer that includes an input node; an output layer that includes an output node; and at least one hidden layer disposed between the input layer and the output layer, and that includes a hidden node as taught by Barik so as to allow the system of Komatsuzaki to learn and adjust its ability to perform tasks through machine learning, as suggested by Barik in paragraphs 7-8.
	Regarding Claim 12. Komatsuzaki in combination with Barik teaches the robot management server of claim 11.
	Komatsuzaki also teaches:
	wherein the information regarding users' moving is input to the input layer of the trained algorithm model, and the number of first users is output from the output layer of the trained algorithm model, wherein the information of the moving is extracted from the at least one image (Komatsuzaki teaches that the robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, among other information shown in FIG. 8, such as time spent in zones for desk work and experimental work [FIG. 8]. This information, as described regarding claim 11, is included in the history parameter and schedule information [Column 8, lines 23-39, 63-67, Column 9, lines 1-15]. Environmental sensors disposed on walls, ceilings, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52]. The information capture by the environmental sensors may include image capturing, and the cameras on the robots can also capture images).

	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) T P et al. US 20150250372 A1 (“T P”) and as applied to claim 15 above, and further in view of Williams et al. US 20180361583 A1 (“Williams”).
	
	Regarding Claim 17. Komatsuzaki in combination with T P teaches the method of claim 16.
	Komatsuzaki also teaches:
	further comprising a communication unit configured to receive information regarding initial positions of a plurality of other robots (Komatsuzaki teaches that the robots include a communication interface with which the robot performs communication with the control server or other robots [Column 2, lines 43-55]. The robot also contains a camera that photographs the facial expression, behavior, state of the body of the user, and stores those in the robot’s memory [Column 2, lines 56-58], which is transferred to the server, and the images captured can determine changes in a person’s face or expression, which means that the robot is capturing and transferring images at different intervals, including the first time interval [Column 3, lines 17-30]. The same communication interface also transmits the disposition information to each robot [Column 5, lines 18-24] as previously described regarding claim 1).
	wherein it is determined that the number of the at least another robot is greater than or equal to a second threshold value (Komatsuzaki teaches that the robots are assigned a value R, which is the number of the robots in descending order of the estimated robot use amount. The estimated robot use amount is calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66]. In step S1105 of FIG. 7, it is determined whether or not an “island” of adjacent small regions has an average value of estimated robot use that exceeds a second threshold pi that is greater than the first threshold p0. If this condition is satisfied, at least one other robot is disposed to the “island” of small regions [Column 10, lines 45-67, Column 11, lines 1-5])
	Komatsuzaki does not teach:
	wherein, when it is determined that the initial position of at least one of the plurality of other robots is identical to the robot standby position of the first space, the processor changes the initial position of the robot to an initial position in a space other than the first space.
	However, Williams teaches:
	wherein, when it is determined that the initial position of at least one of the plurality of other robots is identical to the robot standby position of a first space, the processor changes the initial position of the robot to an initial position in a space other than the first space. (Williams teaches a robot service system including at least one robotic device that will enter a service area [Claim 1]. Williams teaches that the robot can be guided along a path from a start location by a user to teach the robot a new travel path [paragraph 144]. Williams also teaches stopping over or near a charging pad before the charging process can begin [paragraph 67], which operates as a standby point. The charging pad can operate as both the standby point and the start position for a robot travel path, acting as the place where the robot is stored when not in use [paragraph 139]. Baloch also teaches that in one embodiment, multiple service areas are part of a service plan, and there may be multiple charging station stops [paragraph 150]. A transition from a parked location to a start position for the first service may also be taught if the locations are not the same, but Williams suggests having the robot start the service plan at the charging station [paragraph 150], and if there are multiple robots, each robot would obviously need a starting position. Additionally, in some embodiments, the system of Williams may provide coordination of multiple service robots operating in proximity to one another [paragraph 120]. Williams also teaches that the robot obstacle detection and avoidance system can apply to dynamic obstacles, such as a dog or a person, and automatically alter its intended path [paragraph 74], and including cooperative robots among dynamic obstacles to avoid would be obvious to prevent robot collisions). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein, when it is determined that the initial position of at least one of the plurality of other robots is identical to the robot standby position of a first space, the processor changes the initial position of the robot to an initial position in a space other than the first space so as to prevent robots from colliding with each other while performing services.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664